Citation Nr: 1223773	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-00 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a closed head injury with concussion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for an increased disability rating for residuals of a closed head injury with concussion.

In his January 2010 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  However, in October 2011, before a hearing could be held, he indicated that he would be unable to attend his scheduled hearing and that he no longer wished to appear for a Board hearing.  Therefore, the Veteran's request for a hearing before a Board VLJ has been withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a September 2005 rating decision, the RO granted the Veteran service connection for headaches and dizziness as residuals of a closed head injury with concussion.  The condition was determined to have been incurred a result of a head injury that he sustained during an in-service jeep accident.  The RO assigned a 10 percent disability rating, effective August 24, 2004.  He appealed the determination as to his 10 percent disability rating and his appeal was denied by a Board decision dated in September 2008.  The Veteran filed the instant claim for an increased disability rating for his service-connected condition in March 2009, contending that the condition was more severe than currently rated.

The Board observes that more than three years have passed since the Veteran's service-connected residuals of a closed head injury with concussion were last evaluated in a May 2009 VA examination.  Additionally, the Veteran indicated in his January 2010 VA Form 9 that his service-connected condition had worsened since his prior VA examination and that not all of the symptoms associated with this condition were evaluated by a VA examiner.  In a June 2012 appellate brief, the Veteran's current representative also contended that the appropriate, most current, criteria for rating a traumatic brain injury (TBI) were not considered as part of the Veteran's prior May 2009 VA examination.  As such, the Board observes that the results of the May 2009 VA examination may not reflect the current severity of the Veteran's service-connected condition.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

While the duty to assist does not require that a claim be remanded for VA examination solely because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the prior examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, the Board believes that a current and contemporaneous evaluation of the Veteran's service-connected residuals of a closed head injury with concussion would prove helpful in adjudicating the merits of his increased rating claim, as the Veteran had contended that his condition has increased in severity and that his prior examination was inadequate.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, this appeal must be remanded in order for a VA examiner to assess the current severity of this service-connected condition.

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran's Virtual VA folder contains VA treatment records dated through January 2012.  Any records pertaining to his claimed disability dated since that time must be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his service-connected residuals of a closed head injury with concussion from the VA Medical Center in Memphis, Tennessee, dated since January 2012.

2.  Thereafter, schedule the Veteran for a Traumatic Brain Injury examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify all cognitive (including subjective symptoms), emotional/behavioral (under 38 C.F.R. § 4.130-schedule for rating mental disorders), and physical (including neurological) dysfunction associated with the Veteran's service-connected residuals of a closed head injury with concussion.  

The examiner should specifically evaluate the Veteran's complaints of headaches and dizziness as well as any other specific contentions made by the Veteran with respect to identified residuals of his closed head injury with concussion. 

With respect to headaches, the examiner should describe in detail the character of the headaches, to include whether they are prostrating, the frequency of the headaches, and whether there are prolonged attacks productive of severe economic inadaptability due to such symptomatology.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's increased rating claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



